DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of the specification, claims 1 – 2, 8 – 9, 16, & 18, as well as the addition of claim 21. Claims 18 – 20 were previously withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication from Tamala Jonas (Reg. No. 47,688) on March 8, 2022.

The application has been amended as follows: 
	Claim 8 (cancelled)
	Claim 21 (amended) The electronic device 

the second pixel has a thickness variation of 10% about the second thickness; and the third pixel has a thickness variation of about 10% about the third thickness[;].

Election/Restrictions
Claims 1 – 2, 4 – 7, 9 – 17, & 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 – 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 2, 4 – 7, & 9 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, Wu et al. (US 2014/0284096 A1) teach metallic housing 100 includes an anodizing process where a metal oxide layer is formed. Because the material of the metal oxide layer formed on the outer surface S2 of the metallic housing 100 by the anodizing process is aluminum, the metal oxide layer is aluminum oxide, so as to enhance the mechanical strength. Dyes in the process may be filled into the apertures of the metal oxide layer to dye the metal oxide layer, so that the casing of the electronic device may provide the color appearance (P0034 & Fig. 3F). However, the metal oxide is not within a recess of the metallic substrate, as required by claim 1.
Prest et al. (US 2013/0083500 A1) fail to teach a metallic substrate defining a recess having a recess surface surrounded by a set of walls and recesse with respect to an outer surface of the metallic substrate.
Brown et al. (US 2014/0076600 A1) fail to teach a metallic substrate defining a recess having a recess surface surrounded by a set of walls and recesse with respect to an outer surface of the metallic substrate.
With regard to claim 9, Neither Browning et al., Wu et al., or Lai et al. (US 2013/0299357 A1) discuss interfaces between the metal oxides and metallic substrate having different heights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781